Citation Nr: 1514274	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  14-05 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral leg pain.  

2.  Entitlement to service connection for a skin disorder, to include as secondary to allergies.  

3.  Entitlement to service connection for kidney disorder, to include kidney pain and frequent urination.  

4.  Entitlement to service connection for hip disorder, to include hip pain.  

5.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety, insomnia, and nerves.  

6.  Entitlement to an effective date earlier than March 29, 2007, for the grant of service connection for bilateral pes planus with degenerative joint disease.  

7.  Whether new and material evidence has been received to reopen a claim for service connection for allergies. 
8.  Entitlement to service connection for back disorder, to include back pain.  

9.  Entitlement to an initial rating in excess of 30 percent for bilateral pes planus with degenerative joint disease.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from September 1955 to June 1956.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2011 and November 2011 rating decisions of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  

With respect to his claim for depression, anxiety, insomnia, and nerves, precedent case law emphasizes that a claim for a mental health disability includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Given the holding in Clemons, the Board has recharacterized this claim to the broader issue of entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety, insomnia, and nerves.  
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).
The Board has reviewed the contents of the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders, and found no medical or other evidence pertinent to this appeal that is not in her claims file.  

The issues of entitlement to an initial rating in excess of 30 percent for bilateral pes planus with degenerative joint disease and entitlement to service connection for back disorder, to include back pain, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The competent, credible, and probative evidence of record does not demonstrate that the Veteran currently has a bilateral leg disability.  

2.  A skin disorder is not etiologically related to service or is otherwise related to or attributable to a service-connected disability.  

3.  A kidney disorder is not etiologically related to service.  

4.  A hip disorder is not etiologically related to service.  

5.  An acquired psychiatric disorder is not etiologically related to service.  

6.  In an October 1957 decision, the Board denied service connection for bilateral pes planus; the Board decision was final.  

7.  In March 2007, the Veteran petitioned to reopen the claim for service connection for bilateral pes planus.  

8.  In a September 2011 decision, the Board determined that new and material evidence had been submitted to reopen the claim and granted service connection for bilateral pes planus.  

9.  In a November 2011 rating decision, the RO assigned an effective date of March 29, 2007, for the grant of service connection for bilateral pes planus.  

10.  The November 2007 rating decision that denied entitlement to service connection for allergies is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302(b), 20.1103 (2014). 

11.  The evidence received since the November 2007 rating decision is not new and material, and the claim for service connection for allergies is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral leg pain have not been met.  38 U.S.C.A. § 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).  

2.  The criteria for service connection for a skin disorder, including as secondary to allergies, have not been met.  38 U.S.C.A. § 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).  

3.  The criteria for service connection for a kidney disorder have not been met.  38 U.S.C.A. § 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).  

4.  The criteria for service connection for a hip disorder have not been met.  38 U.S.C.A. § 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).  

5.  The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. § 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).  

6.  The criteria for an effective date earlier than March 29, 2007, for the grant of service connection for bilateral pes planus with degenerative joint disease, based on the date of claim have not been met.  38 U.S.C.A. §§ 5109A, 5110, 7111 (West 2014); 38 C.F.R. §§ 3.104, 3.400(r) (2014).

7.  The Board's October 1957 decision, which denied service connection for residuals of bilateral pes planus, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204, 20.1103 (2014).  

8.  The November 2007 rating decision that denied entitlement to service connection for allergies is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302(b), 20.1103 (2014). 

9.  The evidence received since the November 2007 rating decision is not new and material, and the claim for service connection for allergies is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify & Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  The VCAA notice requirements apply to all elements of a claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

With regard to the Veteran's earlier effective date claim, the Board notes that the request for an earlier effective date is a downstream issue from the grant of the benefit sought, which was initiated by a notice of disagreement (NOD).  The Court has held that, once a NOD from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements...."  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  The Veteran has been provided the required statement of the case (SOC) discussing the reasons and bases for not assigning an earlier effective date and citing the applicable statutes and regulations.  The Board also finds that all necessary development of the downstream earlier effective date claim has been accomplished, and therefore appellate review of this claim may proceed without prejudicing the Veteran.

Turning to the Veteran's remaining claims, the Veteran was provided this required notice and information for establishing his entitlement to service connection for his claimed disabilities in an April 2010 letter, prior to the initial adjudication of his claims in the January 2011 rating decision at issue, so in the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  Therefore, VA has satisfied its duty to notify her concerning these claims.  

The VCAA notice letter also provided information regarding his petition to reopen his allergies claim in April 2010.  The RO has examined the bases for the denial in the prior decision and provided the Veteran notice describing what evidence would be necessary to substantiate those elements required to establish entitlement to service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  For these reasons, VA has satisfied its duty to notify.  

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159I.  The claims file contains the Veteran's STRs, PMRs, and VA medical records (VAMRs).  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159.  

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159I(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing "in-service event, injury or disease" or that a disease manifested either in accordance with presumptive service connection regulations or as a result of a service-connected disability, (3) an indication that the current disability may be related to the in-service event or service-connected disability, and (4) insufficient evidence to decide the case.  McLendon, 20 Vet. App. at 83.  

In cases involving a petition to reopen a previously denied claim, the duty to assist does not require a medical examination or opinion unless new and material evidence has been secured with respect to that claim.  38 C.F.R. § 3.159(4)(iii).  Because new and material evidence has not been submitted to reopen the claim for service connection for allergies, a VA examination or opinion is not required.  See id.  Similarly, as will be explained below, the Veteran has made no specific contentions as to why he believes his skin, kidney, hip, and acquired psychiatric disorders are related to his active service.  Nor has he provided any medical evidence showing that he currently has a bilateral leg disability, despite the VCAA letter that was sent to him by the RO.  As such, the Board finds that that the veteran has not satisfied all elements of McLendon.  Therefore, VA is not required to provide the Veteran with a VA examination in conjunction with his claims.  38 C.F.R. § 3.159(c) (4) (2014).

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claims.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2014).

II.  Merits of the Service Connection Claims

In order to establish entitlement to service connection for a claimed disability, the facts must demonstrate that a disease or an injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may be granted for any disease diagnosed after discharge when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  

In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become disabling to a compensable degree (generally meaning to at least 10-percent disabling) within one year of separation from active military service.  This presumption is rebuttable by affirmative evidence to the contrary, however.  38 U.S.C.A. §§ 1101, 1133, 1137, (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2014). 

That an injury occurred in service alone is not enough; there must be chronic (i.e., permanent) disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, or this is legitimately questionable, then a showing of continuity of symptomatology after service is required to support a finding of chronicity and the claim.  38 C.F.R. § 3.303(b).  The U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) has clarified, however, that this notion of continuity of symptomatology as an alternative means of showing chronicity of disease or injury in service to alternatively link the currently-claimed disability to service only pertains to chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection requires competent and credible evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, which is the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection is also warranted on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability. 38 C.F.R. § 3.310(a) and (b) (2014).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  A finding of secondary service connection requires competent and credible evidence connecting the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is incapable of opining on matters requiring medical knowledge. In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).

That said, laypersons also have been found not competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

Skin Disorder; Kidney Disorder; Hip Disorder; and an Acquired Psychiatric Disorder, to include Depression, Anxiety, Insomnia, and Nerves

The Veteran contends that service connection is warranted for his skin disorder, kidney disorder, hip disorder, and acquired psychiatric disorder.  

In this case, the Board finds that the Veteran has current diagnoses for his claimed disabilities.  VA outpatient treatment records reflect diagnoses of seborrheic keratosis, hyperkeratosis, chronic kidney failure, degenerative joint disease of both hips, depression, and anxiety.  See VA outpatient treatment records dated August1999 to December 2013.  Therefore, element one for service connection has been met.  

However, the Board finds that the Veteran has not presented evidence of an in-service injury, event, or disease relating to the Veteran's claimed skin, kidney, hip, and acquired psychiatric disorders.  In this regard, the Veteran's service treatment records are notably absent for any complaints, treatment, and diagnoses for the claimed disabilities, and more importantly, the Veteran has offered no additional statements or explanations as to any possible circumstances under which his skin, kidney, hip, and acquired psychiatric disorders could be related to his military service.  As such, the Board finds that Veteran's claims do not meet the second element of service incurrence, and, thus, any further inquiry into the finding of a nexus between his current diagnoses and military service is rendered moot.  See Shedden, 381 F.3d at 1167; see also Caluza, 7 Vet. App. At 506; 38 C.F.R. § 3.303.  

Moreover, as service connection has not been granted for allergies, analysis of whether the Veteran's skin disorder is proximately due to, the result of, or chronically aggravated by his allergies, so secondarily related to his military service by way of this disability, is unnecessary inasmuch as his claimed allergies, itself, have not been attributed to his military service, so is not a service-connected disability.  The Board therefore must also deny his claim for a skin disorder as secondary to his allergies.  

Accordingly, the preponderance of the evidence is against these claims.  Service connection for the skin, kidney, hip, and acquired psychiatric disorders is unwarranted since there is no reasonable doubt to resolve in the Veteran's favor, and the appeal of these claims resultantly must be denied.  

Bilateral Leg Pain

The Veteran asserts that entitlement to service connection is warranted for his bilateral leg pain.  

Upon entry into service, the Veteran reported aching in both legs in 1948 with none since that time.  See the September 1955 report of medical history.  Otherwise, service treatment records reflect no complaints, treatment, or diagnosis of a bilateral leg disorder.  After discharge from service, post service treatment records show complaints of bilateral leg pain in May 1987 with no diagnosis attributable to the bilateral leg pain.  See the May 1987 private treatment record.  Post service treatment records thereafter reflect no complaints, treatment, or diagnosis of a bilateral leg disability.  

Since the competent, credible, and probative evidence of record does not show a current diagnosis of a bilateral leg disability, service connection cannot be granted.  The Court has held that a condition or injury occurred in-service alone is not enough; there must be a current disability resulting from that condition or injury.  See Chelte v. Brown, 10 Vet. App. 268 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability," and held that "[i]n the absence of proof of a present disability[,] there can be no valid claim."); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992); see Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (symptoms alone, without a finding of an underlying disorder, cannot be service connected).  Thus, while the Board does not question the Veteran's assertions of current bilateral leg problems during the course of the appeal, without a medical diagnosis of a chronic disability, service connection may not be granted. 

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for bilateral leg pain, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2014).  

III.  Merits of the Earlier Effective Date Claim

The Veteran claims entitlement to an effective date earlier than the March 29, 2007, effective date assigned for the grant of service connection for bilateral pes planus with degenerative joint disease.  The Veteran asserts that the correct effective date should be October 22, 1956, the date his first formal application for service connection for bilateral pes planus was received by the RO.  

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2).  Otherwise, it is the date of receipt of claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400.  

In this case, the Veteran initially filed for service connection for bilateral pes planus in October 1956.  In a June 1957 rating decision, the RO denied service connection for bilateral pes planus.  The Veteran appealed therefrom.  In an October 1957 decision, the Board denied service connection for bilateral pes planus.  The Board decision became final.  See 38 U.S.C.A. § 7103 (West 2014); 38 C.F.R. § 20.1100 (2013) (stating that, with limited exception, Board decisions are final on the date stamped on their face).  

In March 2007, the Veteran petitioned to reopen the claim of service connection for bilateral pes planus.  In a November 2007 rating decision, the RO determined that new and material evidence had not been submitted to successfully reopen the claim.  The Veteran appealed therefrom.  In a September 2011 decision, the Board determined that new and material evidence had been submitted to reopen the claim, and granted service connection for bilateral pes planus on the merits.  In a November 2011 rating decision, the RO assigned a 30 percent disability rating for the service-connected bilateral pes planus, and assigned an effective date of March 29, 2007, the date the Veteran submitted his claim to reopen.  See 38 C.F.R. § 3.400(q)(2).  The record does not contain any communication from the Veteran dated prior to March 2007 that indicates that he wanted to reopen the Board's October 1957 decision.  Therefore, the effective date of March 29, 2007, for the grant of service connection for bilateral pes planus with degenerative joint disease is proper.  Id.

IV.  Merits of the New and Material Evidence Claim

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered.  The exception to this rule is described under 38 U.S.C.A. § 5108, which provides that "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  Therefore, once a rating decision has been issued, absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); see Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial).  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, when determining whether the Veteran has submitted new and material evidence to reopen a claim, consideration must be given to all the evidence since the last final denial of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Moreover, a Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).  

At the time of the November 2007 rating decision, which denied service connection for allergies, the evidence of record consisted of the Veteran's service treatment records and VA treatment records from March 2006 to October 2007.  Upon entry into service, the Veteran reported having mild hay fever in the summer and fall.  See the September 1955 report of medical history.  VA treatment records reflect treatment for allergic rhinitis.  

The RO concluded that service connection for allergies was denied because there was no evidence of the Veteran's allergies being attributable to his military service.  The Veteran was properly notified of the November 2007 rating decision in November 2007, but did not enter a notice of disagreement (NOD) within one year of notice of the November 2007 rating decision.  Consequently, that decision became final based on the evidence of record at that time.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

The Veteran has not presented evidence since the November 2007 rating decision that relates to an unestablished fact necessary to substantiate the claim for service connection for allergies.  Since the November 2007 rating decision, the pertinent evidence received into the record includes VA outpatient treatment records from August 1999 to December 2013.  The VA outpatient treatment records note allergic rhinitis and acute sinusitis being treated with prescribed medication.  

While the evidence submitted in connection with his claim is new, it does not show that the Veteran's allergies are attributable to his military service.  The additional evidence received since the November 2007 rating decision does not relate to the unestablished fact necessary to substantiate the claim.  

For the reasons and bases set forth above, the Board finds that the evidence received in conjunction with the claim to reopen is not new and material, and does not serve to reopen the claim.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Having found that the evidence is not new and material, no further adjudication of this claim is warranted.  See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).  


ORDER

Service connection for bilateral leg pain is denied.  

Service connection for a skin disorder, to include as secondary to allergies, is denied.  

Service connection for kidney disorder, to include kidney pain and frequent urination, is denied.  

Service connection for hip disorder, to include hip pain, is denied.  

Service connection for an acquired psychiatric disorder, to include depression, anxiety, insomnia, and nerves, is denied.  

An effective date earlier than March 29, 2007, for the grant of service connection for bilateral pes planus with degenerative joint disease is denied.  

New and material evidence not having been received, the application to reopen the previously denied claim of service connection for allergies is denied.  


REMAND

With regard to the Veteran's increased rating claim for his service-connected bilateral pes planus with degenerative joint disease, the Board notes that the most recent VA examination was conducted in November 2011, which was approximately 31/2 years ago.  The Board finds that a reexamination of the disability is necessary to ascertain the current severity of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted). 

With regard to the Veteran's service connection claim for back pain, service treatment records note the Veteran's complaints of back problems in October 1955.  Current treatment records reflect a diagnosis of spinal degenerative joint disease.  Remand is required in order to obtain an etiological opinion regarding his current back disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA podiatry examination to assess the current severity of his service-connected bilateral pes planus.  The claims file and a complete copy of this REMAND should be reviewed in association with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.  

The examiner should specifically describe the current severity and all manifestations associated with the Veteran's bilateral pes planus.  

Specifically, any evidence of pronounced disability, such as marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, should be noted.  The examiner should determine whether any found symptoms are improved by orthopedic shoes or appliances.  

The examiner should provide a comprehensive report including complete rationale for all opinions expressed and conclusions reached.  

2.  Schedule the Veteran for a VA orthopedic examination to determine the etiology of the Veteran's back disability.  All appropriate testing should be conducted, and all pertinent disabilities associated with the back found to be present should be diagnosed.  The claims file and a complete copy of this REMAND should be reviewed in association with the examination.  

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the low back disability arose during service or is otherwise related to service, and to also include whether any low back disability manifested as arthritis arose within one year after discharge from service. 

The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles.

3.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefits sought are not granted, furnish the Veteran and his representative with a supplemental statement of the case (SSOC) and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


